DETAILED ACTION	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter. See 37 CFR 1.75(d)(1) and MPEP § 608.01(0). Correction of the following is required: The claimed limitations of, for example, a first circuit, a second circuit, a third circuit and a fourth circuit, as recited in claims 1 and 6, are not recited in the “Detailed Description” of the invention, so that an artisan would understand and be able to construct the claims invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2014/0269813) in view of Nishi (2003/0128998), Yamanaka (2013/0166087) and Volk et al. (2002/0140378).Regarding claim 1, Lee et al. teach in figure 2 and related text a semiconductor device comprising: 
a first circuit 120;
a first transistor;
a second circuit (VbeMULT and VbeUNIT and 115);
a third circuit (another circuit inside amplifier 111); and
and an output terminal 116, 
wherein:
 the first circuit 120 is configured to supply a voltage (Vdd or Vss) to the first transistor; 
the second circuit 111 is configured to supply a first voltage to the output terminal 116;
the third circuit is configured to obtain temperature information and supply a digital signal corresponding to the temperature information to the fourth circuit; 
the third circuit (one circuit inside amplifier 111) is configured to output a second voltage corresponding to the digital signal; and 
the voltage of the output terminal 116 is a total voltage of the first voltage and the second voltage.


Nishi teaches in figure 4 and related text a third circuit 152 is configured to obtain temperature information and supply a digital signal corresponding to the temperature information to a fourth circuit 151.
Yamanaka teaches in figure 2 and related text a third circuit 35 is configured to obtain temperature information and supply a digital signal corresponding to the temperature information to a fourth circuit 31.
Volk et al. teach in figure 1 and related text (see e.g. paragraph [0014] that amplifier A1 is configured to hold a voltage of the output terminal across transistor Q1.
Volk et al., Nishi, Yamanaka and Lee et al. are analogous art because they are directed to electronic circuits and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to configure the third circuit to obtain temperature information and supply a digital signal corresponding to the temperature information to a fourth circuit, as taught by Yamanaka and Nishi, and to configure the amplifier to hold a voltage of the output terminal across the first transistor, as taught by Volk et al., in order to be able to operate the device in its intended use by supplying a digital signal corresponding to the temperature information to the fourth circuit, and in order not to be 

Regarding claim 2, Lee et al. teach in figure 2 and related text that the output terminal 116 is electrically connected to a flip-flop transistor.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to electrically connect the output terminal in Lee et al.’s device to a back gate of a transistor in circuit 116 or to use transistors in amplifier 111, in order to simplify the structure of the electronic circuit of the device by using conventional components, such as transistors.  The combined device would inherently be electrically connected to a back gate of the transistor.

Regarding claim 3, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a semiconductor layer of the transistor of prior art’s device to include an oxide semiconductor, in order to improve the device characteristics because it is well-known in the art that an oxide semiconductor exhibits superior characteristics.


Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2014/0269813), Nishi (2003/0128998), Yamanaka (2013/0166087) and Volk et al. (2002/0140378), as applied to claim 1 above, and further in view of Kerth (4,748,418).Regarding claim 4, Volk et al., Nishi, Yamanaka and Lee et al. teach substantially the .
Kerth teaches in figure 2 and related text an amplifier comprises a plurality of capacitors and wherein the plurality of capacitors are each electrically connected to the output terminal.
Volk et al., Kerth, Nishi, Yamanaka and Lee et al. are analogous art because they are directed to electronic circuits and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. because they are from the same field of endeavor.It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the amplifier of prior art’s device comprises a plurality of capacitors and wherein the plurality of capacitors are each electrically connected to the output terminal, as taught by Kerth, in order to be able to operate the amplifier by using storage capacitors.

Regarding claim 5, it would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form the plurality of capacitors to each have a different capacitance value, in prior art’s device in order to provide larger range of storage capabilities.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (2014/0269813), Nishi (2003/0128998), Yamanaka (2013/0166087) and Volk et al. , as applied to claim 1 above, and further in view of Obara (4,347,424) and Guitton et al. (2003/00001693).Regarding claim 6, Volk et al., Nishi, Yamanaka and Lee et al. teach substantially the entire structure, as applied to claim 1 above, except the fourth circuit comprises a first capacitor, a second capacitor, and a third capacitor; each of the first capacitor, the second capacitor, and the third capacitor is electrically connected to the output terminal, a capacitance value of the second capacitor is twice a capacitance value of the first capacitor, and a capacitance value of the third capacitor is four times the capacitance value of the first capacitor.
Obara teaches in figure 2 and related text a circuit comprises a first capacitor C1, a second capacitor C2, and a third capacitor C3; each of the first capacitor, the second capacitor, and the third capacitor is electrically connected to the output terminal WK, a capacitance value of the second capacitor C2 is twice a capacitance value of the first capacitor C1, and a capacitance value of the third capacitor C3 is higher than the capacitance value of the first capacitor C1.
Obara does not teach a capacitance value of the third capacitor is four times the capacitance value of the first capacitor.
Guitton et al. teach in related text (see e.g. paragraph [0052] that by choosing specific respective values of capacitors, then different resonance frequencies are obtained which results in reduction of the filter attenuation.
Volk et al., Guitton et al., Obara, Kerth, Nishi, Yamanaka and Lee et al. are analogous art because they are directed to electronic circuits and one of ordinary skill in the art would have had a reasonable expectation of success to modify Lee et al. because they 

Regarding claim 7, Lee et al. teach in figure 2 and related text that the output terminal 116 is electrically connected to a flip-flop transistor.  It would have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to electrically connect the output terminal in Lee et al.’s device to a back gate of a transistor in circuit 116 or to use transistors in amplifier 111, in order to simplify the structure of the electronic circuit of the device by using conventional components, such as transistors.  The combined device would inherently be electrically connected to a back gate of the transistor.  It would also have been obvious to a person of ordinary skill in the art, before the effective filling date of the claimed invention, to form a semiconductor layer of the transistor of prior art’s device to include an oxide .


Response to Arguments
1.	Applicants argue that “Although the specification may describe that "[t]he semiconductor device 100 includes a voltage generation circuit 110, a voltage holding circuit 120, a temperature detection circuit 130, and a voltage control circuit 140, "it would be clear to one of ordinary skill in the art, given the context and other structural features recited in the claims, that the ordinal designations recited in claims 1-7 for the circuits and transistors are intrinsic from the descriptions in the specification beginning at paragraph [0028]. In particular, the general description of circuits 110, 120, 130, and 140, as well as the depiction in FIG. 1A that the circuit 120 includes a transistor M12, would reasonably convey to one skilled in the relevant art that the structural aspects recited in claims 1-7 denote first, second, and third circuits, first and second transistors, and a circuit 140 comprising a plurality of capacitors. Moreover, the specification describes, at paragraph [0016], a convention for describing an ordinal sequence of circuits, such that one of ordinary skill in the art would have reasonably understood where the circuits and transistors, as recited in claims 1-7, are described in the specification, including with respect to at least FIG. IA. 
Applicants further argue that “additionally, applicant submits that, as required under MPEP §2163, the specification describes the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of 

1.	Applicants admit that “the specification may describe that "[t]he semiconductor device 100 includes a voltage generation circuit 110, a voltage holding circuit 120, a temperature detection circuit 130, and a voltage control circuit 140”.  
Applicants further admit that “an ordinal designation of circuits, transistors, and capacitors recited in the claims may not be explicitly described”.
Although applicant explain as to why the claimed limitations of, for example, a first circuit, a second circuit, a third circuit and a fourth circuit, as recited in claims 1 and 6, are not recited in the “Detailed Description” of the invention, so that an artisan would understand and be able to construct the claims invention, an artisan should not have to guess in order to be able as to construct the claims invention.
Applicants are again respectfully requested to provide detailed explanation in the “Detailed Description” of the invention for the claimed structures.

2.	The rest of applicant’s arguments with respect to claim(s) have been considered but are moot because of the new ground of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ORI NADAV whose telephone number is 571-272-1660.  The examiner can normally be reached between the hours of 7 AM to 4 PM (Eastern Standard Time) Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.











O.N.								/ORI NADAV/
1/8/2022				     	  	      PRIMARY EXAMINER
							TECHNOLOGY CENTER 2800